Citation Nr: 0827751	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-17 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Tuality Community Hospital 
(TCH) in Hillsboro, Oregon from October 14, 2006, to November 
8, 2006.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to May 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a  January 2007 
decision of the Portland VA Medical Center (VAMC).  A 
videoconference hearing was held before the undersigned in 
May 2008; a transcript of the hearing is of record.   The 
veteran's motion to advance the case on the docket was 
granted in May 2008.     



FINDINGS OF FACT

1.  From October 13, 2006, to November 8, 2006, the veteran 
received treatment at TCH for staff infection of the knee; a 
VA or other federal facility was not feasibly available to 
provide the treatment. 

2.  It is reasonably shown that the veteran was not able to 
be transferred from TCH to a VA facility, or discharged from 
TCH, prior to November 8, 2006.  

3.  It is reasonably shown that the veteran is financially 
liable for the treatment received and that he was enrolled in 
the VA health care system, had received VA medical services 
within the prior 24 months, and had no coverage under a 
health plan contract for payment or reimbursement of TCH.

4.  The condition for which the veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

5.  The claim for payment or reimbursement for the expenses 
incurred was timely filed within 90 days of the date the 
veteran was discharged from TCH.



CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are met for 
treatment provided to the veteran at TCH from October 14, 
2006 through November 8, 2006.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

An October 13, 2006, TCH history and physical indicates that 
the veteran was visiting Oregon from Nevada.  He had had a 
left knee arthroscopy with debridement of cartilage on 
September 28, 2006.  Postoperatively he had initially done 
very well; after the surgery he was walking and experiencing 
little pain.  He had his sutures removed on October 3, 2006, 
and was cleared for travel on vacation to Oregon.  On October 
4 he saw some straw colored fluid draining from his knee.  He 
called the nurse back in Nevada and was informed that it 
would be okay as long as it did not appear to be getting 
purulent and as long as he was not having symptoms of 
infection.  The amount of drainage increased, however, and by 
October 8 he was having severe pain in the knee and more and 
more difficulty bearing weight on it to the point where he 
was having difficulty getting up to go to the bathroom.  He 
also started running a fever.  Consequently he went to the 
emergency room in Tillamook, Oregon, early on October 13.  
The plan had then been to transfer him to the Portland VAMC 
but as there was no bed available, he got diverted to TCH 
instead.  

Physical examination showed an extremely painful left knee 
held partly in flexion.  The knee was warm with a large 
effusion and there was a large quantity of yellowish drainage 
soaking 20 or so gauze pads, which had been recently changed 
about 21/2  hours prior in the Tillamook emergency room.  The 
veteran's calf was soft and he had mild swelling in the foot.  
The diagnostic impression was postoperative infection.  The 
veteran was placed on antibiotics, and irrigation and 
arthroscopic debridement were planned.  

Later on October 13 the veteran received the arthroscopic 
irrigation and debridement of the left knee.  Subsequently, 
on October 16th, further arthroscopic irrigation and drainage 
were done as the veteran continued to have severe pain.  
Because his white blood cell count had started rising and an 
aspiration was positive for staph infection, irrigation and 
debridement with antibiotic bead placement was done on 
October 20.  

An October 24, 2006, consultation note shows that the veteran 
was having symptoms of shortness of breath.  It was also 
noted that his food intake had been poor due to abdominal 
distention and bloating and he had developed profuse diarrhea 
in the prior 24 hours.  Physical examination showed that the 
veteran was in moderate respiratory distress at 30 degrees 
and was using accessory muscles for respiration.  He also had 
3+ pitting edema in both lower extremities.  The consultative 
examiner found that the veteran was in congestive heart 
failure, which was probably a combination of him being off 
his blood pressure medications and diuretics.  He was 
restarted on intravenous Lasix as well as his ACE inhibitor.  
It was noted that due to the veteran's immobility he was at 
high risk for deep vein thrombosis even with prevention 
measures.  The veteran was also noted to have hyperglycemia, 
which was probably contributing to poor wound healing.  
Consequently, he was placed on low dose insulin. 

A November 9, 2006, discharge summary noted that the veteran 
initially presented at the Tillamook emergency room on 
October 13 and that he was subsequently sent to TCH, because 
the Portland VAMC was diverting patients there.  The summary 
indicated that the veteran's bacterial load did improve after 
each successive arthroscopic irrigation.  It was noted that 
the veteran also did have deep vein thrombosis in his right 
calf vein and that he was on Coumadin at the time of his 
discharge.  He had problems throughout the hospitalization 
with hypokalemia and diarrhea and had tests for C. difficile 
several times, which were negative.  At the time of discharge 
his white blood cell count was within the normal range and he 
was afebrile.  His sutures were out and he had no effusion in 
the knee.  He remained uncomfortable walking but was starting 
to make some progress with physical therapy.  He had fairly 
profound weakness due to his long time in bed both prior to 
and after admission, particularly considering his large size.  
He was being transferred to a VA approved rehabilitation 
center and had just completed his course of antibiotics at 
the time of discharge.      

In December 2006 TCH filed a claim for payment or 
reimbursement of the cost of the services the veteran 
received there from October 13, 2006, to November 9, 2006.  

In the January 2007 decision the VAMC indicated that payment 
or reimbursement of the costs of the veteran's treatment at 
TCH had been approved for October 13, 2006, only.  Payment or 
reimbursement of the costs treatment from October 14, 2006, 
through November 9, 2006, was denied because the veteran was 
found to be stable at that point for purposes of transfer to 
a Department of Veterans Affairs Medical Center (VAMC).  

In his February 2007 Notice of Disagreement the veteran 
indicated that he had his left knee operation on September 
28, 2006, at the Mike O'Callaghan Federal Hospital in Las 
Vegas.  He later ended up in an emergency room in Oregon 
where he had traveled to recuperate from the operation.  He 
was found to have a staph infection and transferred to TCH 
because there was no spot available to him at the Portland 
VAMC.  

In a subsequent June 2007 statement the veteran indicated 
that the Tillamook hospital took reasonable care to transfer 
him to a VA hospital on October 13, 2006.  The Portland VAMC, 
however, did not have a bed available, and consequently he 
was diverted to TCH.  He felt that VA should pay for his 
treatment at TCH because had he not been diverted, he would 
have received treatment at the VAMC.  

At his May 2008 Board hearing the veteran testified that 
while he was hospitalized at TCH, hospital staff contacted 
the VAMC to get him transferred but the VAMC just kept saying 
that they were still on diversion.  Consequently, the veteran 
remained at TCH until November 9, 2006, when an opening came 
up at the VA rehabilitation center in Vancouver, Washington. 

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  As there is no indication from the 
record, nor has the veteran alleged, that he has a total 
disability or that his treatment at TCH was for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 38 
U.S.C.A. § 1725 shall be the lesser of the amount for which 
the veteran is personally liable or 70 percent of the amount 
under the applicable Medicare fee schedule for such 
treatment. 
38 C.F.R. § 17.1005(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Initially, the Board notes that the claim for payment or 
reimbursement was timely as it was received by the VAMC by 
January 2007 well within 90 days from the veteran's November 
9, 2006, discharge from TCH.  It is also clear that TCH 
provides emergency care.  38 C.F.R. § 17.1002(a).  Further, 
as the VAMC has already granted payment or reimbursement for 
the care the veteran received on  October 13, 2006, it has 
conceded that the veteran's initial treatment was for a 
medical emergency and that a VA facility was not feasibly 
available to provide the treatment and an attempt to use such 
provider beforehand would not have been considered reasonable 
by a prudent layperson.  38 C.F.R. § 17.1002(b-c).  
Additionally, the record reasonably shows that the veteran's 
staph infection was emergent and that the veteran had to be 
diverted from the VAMC to TCH for the emergent treatment 
because there was no space available at the VAMC.  

Thus, the remaining critical question is whether the care the 
veteran received at TCH from October 14, 2006, through November 
9, 2006, was for a continuing medical emergency of such a nature 
that he could not have been safely discharged or transferred to a 
VA or other Federal facility.  38 C.F.R. § 17.1002(d).  The Board 
finds that the veteran could not have been safely discharged from 
hospitalization prior to November 9, 2006 as the record shows 
that TCH waited to ensure that the veteran's white blood count 
had stabilized; that he had completed his course of antibiotics 
and that he was otherwise medically stable prior to allowing him 
to go to leave for the VA rehabilitation center.  Also, although 
it does appear that the veteran may have been well enough for 
transfer to the Portland VAMC, the record reasonably establishes 
that there was no bed available at the VAMC during the time that 
the veteran was treated at TCH.  This is based on the TCH records 
showing that the veteran had been "diverted" to TCH from the 
VAMC and the veteran's credible testimony that TCH had been 
checking for the availability at the VAMC while the veteran was 
hospitalized there.  Notably, there are no findings of record 
indicating that the VAMC was not notified of the veteran's 
presence at TCH or that TCH did not continue to attempt to find 
an available bed for the veteran at the VAMC.  Thus, given the 
absence of an available bed, the Board cannot find that the 
veteran "could have been safely . . . transferred to a VA . . . 
facility."  38 C.F.R. § 17.1002(d).  In summary given that it is 
not shown that the veteran could have been discharged or 
transferred to a VA facility, prior to November 9, 2006, the 
Board finds that all TCH treatment received by the veteran was 
for a continued medical emergency.  

By granting payment/reimbursement for the TCH treatment on 
October 13, 2006, the VAMC also conceded that the veteran was 
enrolled in the VA healthcare system; had received medical 
services within the prior 24-month period; is financially 
liable to TCH and did not have other applicable health 
coverage.  Also, as mentioned above, the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.  See 
38 C.F.R. § 17.1000(e)-(i).

In summary, the evidence establishes that the claim for 
payment/reimbursement for the cost of the veteran's treatment 
at TCH was timely filed.  It also establishes that the 
veteran's initial care at TCH was emergent; that VA or other 
federal facilities were not feasibly available and that the 
continued care the veteran received up until discharge on 
November 9, 2006, was for a continued medical emergency.  
Furthermore, the veteran was enrolled in the VA health care 
system; had received services within the prior 24 months; was 
financially liable for the TCH treatment and had no other 
applicable health coverage.  Hence, payment or reimbursement 
for the cost of treatment at TCH from October 14, 2006, 
through discharge on November 9, 2006, is warranted.  


ORDER

Payment or reimbursement for the private medical services the 
veteran received at TCH from October 14, 2006, through 
discharge on November 9, 2006, is granted subject to the 
regulations governing the payment of monetary awards 
including 38 C.F.R. § 17.1005(a). 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


